Citation Nr: 0530479	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  98-15 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for a scar as a residual 
of a left scrotal abscess due to Escherichia coli, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1974 and from September 1974 to September 1978.

Service connection for a scar of the left scrotum was granted 
in a June 1979, and the disability was evaluated as 
noncompensable.

The current appeal comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The decision recognized the scar of the 
left scrotum as being due to Escherichia coli, and confirmed 
the noncompensable evaluation.

In August 2001, the veteran testified before the undersigned 
at a hearing at the RO.  A transcript of that hearing has 
been associated with the claims folder.

In November 2001 and August 2004, this matter was remanded 
for additional development.

A January 2005 rating decision increased the disability 
rating for the scar of the left scrotum to 10 percent, 
effective August 31, 1998.


FINDING OF FACT

The veteran's scars as a residual of a left scrotal abscess 
due to Escherichia coli, are manifested primarily by mild 
tenderness; but are not poorly nourished with ulceration; 
more than 39 square centimeters in area, or productive of 
limitation of function.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a scar 
as a residual of a left scrotal abscess due to Escherichia 
coli are not met.  38 U.S.C.A. §§  1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.118, Codes 7803, 7804, 7805 
(2002 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO has satisfied the notification requirements of the 
VCAA.  The March 1999 statement of the case, the March 2003, 
October 2003 and January 2005 supplemental statements of the 
case and September 1999, January 2002, October 2002, July 
2003, and August 2004 letters from the RO, gave the veteran 
notice of the evidence necessary to substantiate his claim on 
appeal.  

The evidence development letters dated in January 2002, 
October 2002, July 2003, and August 2004, also advised the 
veteran of what evidence he was responsible for providing and 
what evidence VA would undertake to obtain.  The veteran was 
not explicitly told to submit all evidence in his possession.  
The March 2003 supplemental statement of the case, however 
contained the provisions of 38 C.F.R. § 3.159(b), noting that 
the veteran would be advised to submit relevant evidence in 
his possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran in this case was not prejudiced by the delayed 
notice.  He did not report or submit additional information 
or evidence after the last VCAA notice.  If he had submitted 
additional evidence substantiating his claim, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded necessary VA examinations.



Factual Background

VA outpatient treatment records dated from June 1997 to 
November 2001 reveal continued treatment and removal of 
various abscesses within the groin area.

In February 1998 a cyst in the veteran's suprapubic area was 
excised.  The postoperative diagnosis was epidermal inclusion 
cyst.

During a February 1998 VA general medical examination, the 
veteran gave a history of several abscesses on his scrotum 
that had required incision and drainage.  On physical 
examination, a suprapubic recently sutured incision was 
noted.  There was a scar on the left side of the scrotum.  
The pertinent diagnoses were suprapubic cyst, status post 
excision and remote cyst of the scrotum, status post 
excision.  

In April 1999, the veteran was seen at the VA outpatient 
clinic following complaints of an abscess for one and a half 
weeks.  It was a 5-centimeter nodule on the left thigh area 
with gray tinged bleeding.  He was seen again a few days 
later and the nodule was drained.  

During a February 2002 VA gastrointestinal examination, the 
veteran reported numerous occasions when he underwent 
incisions for drainage of abscesses in the genital area.  He 
was concerned about the recurring nature of the cysts.  
Physical examination of the genital area noted a slightly 
cicatrized scar in the right inguinal area.  No other scars 
were visible because of severe hyperpigmentation in the 
entire inguinal scrotal area.  The scar was nontender to 
touch and no fistulas were noted.  The diagnoses were, status 
post incision and drainage of the left scrotal abscess (May 
1973), excision of perirectal abscess (August 1994), incision 
and drainage of complex abscess left upper inner thigh (April 
1999), and excision of suprapubic cyst (February 1998).

In January 2003 the veteran presented at a private medical 
facility with complaints of swelling in the left hemiscrotal 
area to the external ring.  He underwent incision of an 
abscess.  

During an August 2004 VA examination, the veteran reported 
numerous abscesses throughout the years.  The abscesses 
caused swelling in his groin area and were very 
uncomfortable.

A scar was noted in the left scrotal area.  It was 6 by .5 
square centimeters.  It was hypopigmented and nontender to 
touch.  It was not adherent.  It was shiny and superficial.  
No keloid, inflammation or edema was noted.  There was some 
induration, but there was no inflexibility.  It did not 
affect motion.

Another scar was noted in the left scrotal area, which 
measured 5 by .5 centimeters.  It was slightly tender to 
touch, was shiny, and stable.  It was not adherent, elevated 
or depressed.  It was superficial.  There was no inflammation 
or edema.  No keloid, induration, or inflexibility was noted.  
It did not affect motion.

The next scar was 3 by .5 square centimeters in the left 
medial scrotal area.  It was hypopigmented, nontender, 
nonadherent, superficial, shiny, and stable.  It was not 
elevated or depressed.  There was no inflammation or edema 
and no keloid was present.  There was no induration or 
inflexibility noted.  It did not affect motion.  

The examiner commented that there was no underlying tissue 
damage with the exception of induration in one of the scars.  
He further found that there was no limitation of motion of 
the affected parts due to the scars and there was no frequent 
loss of covering or ulcerated areas in the area of the scars.

The relevant diagnosis was several scars in the scrotal area, 
which came from past incisions and drainages.

Analysis
Laws and Regulations

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Changes were made to the schedular criteria for evaluating 
disabilities involving the skin by regulatory amendment 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 
(2002).  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7- 2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  

If applying the new provision would produce such 
"retroactive effects," VA ordinarily should not apply the 
new provision to the claim.  If applying the new provision 
would not produce "retroactive effects," VA ordinarily must 
apply the new provision.  A new law or regulation has 
prohibited "retroactive effects" if it is less favorable to 
a claimant than the old law or regulation; while a 
liberalizing law or regulation does not have "retroactive 
effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The veteran's scar as a residual of a left scrotal abscess 
due to Escherichia coli, has been rated under Diagnostic Code 
7804.  38 C.F.R. § 4.118 (2005).  

Prior to August 30, 2002, a 10 percent evaluation was 
provided for scars that were superficial, tender, or painful 
on objective demonstration under 38 C.F.R. § 4.118, 
Diagnostic Code 7804; or scars that were superficial, poorly 
nourished with repeated ulcerations under 38 C.F.R. § 4.118, 
Diagnostic Code 7803.

The revised rating criteria, similarly, provide a 10 percent 
rating for superficial scars that are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  

For a scar that is not on the head, face, or neck to be rated 
higher than 10 percent, the scar would have to be deep and 
have an area exceeding 12 square inches or 77 square 
centimeters, or there would have to be limitation of function 
of a body part affected by the scar.  Scars of 39 square 
centimeters are evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805 (2005).

The report of the veteran's VA medical examination in August 
2004 notes the presence of mildly tender scars of the 
scrotum.  The scars did not produce limitation of function of 
an affected body part.  Thus, a rating in excess of 10 
percent would not be warranted under the old rating criteria.

The scars were not deep, and were not more than 39 
centimeters in area.  They, thus, do not meet or approximate 
the criteria for an evaluation in excess of 10 percent under 
the new rating criteria.  38 C.F.R. §§ 4.7, 4.21 (2005).

Assuming arguendo  that the scrotal scars are all service 
connected, they are in the same area, and would not warrant 
separate evaluations.  38 C.F.R. § 4.118, Note 2, following 
Diagnostic Code 7801 (2005).

Neither the new or old rating criteria provide a basis for an 
evaluation in excess of 10 percent.  The preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for a scar as a residual of a left scrotal abscess 
due to Escherichia coli, and the claim is denied.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased disability rating for a scar as a 
residual of a left scrotal abscess due to Escherichia coli is 
denied.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


